Citation Nr: 9928004	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a dental disorder, for 
purposes of compensation and outpatient treatment.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
February 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case comes 
before the Board on appeal from an April 1997 rating action.  
A July 1997 statement from the veteran's representative was 
construed as a notice of disagreement, and a statement of the 
case was issued in September 1997.  A substantive appeal was 
received later that month and, in August 1998, the veteran 
appeared at a hearing conducted by the undersigned at the RO.  
Thereafter, the case was transferred to the Board in 
Washington, DC.  

In February 1999, the Board remanded the veteran's case to 
the RO to resolve several procedural questions, and to have 
the transcript of a previous hearing, which reportedly had 
taken place in April 1996, associated with the claims file.  
It has now been determined that the veteran did not attend a 
hearing in April 1996.  Rather, the reference thereto in a 
June 1998 VA Form 646 (Statement of Accredited Representation 
in Appealed Case), prepared by the veteran's representative, 
was an inadvertent use of a "pattern paragraph" of the 
variety the representative evidently uses in many of the 
cases he argues.  Presumably, this was also the case with 
respect to the arguments this representative made before the 
undersigned at the August 1998 hearing, when he again 
mentioned that the veteran had previously appeared at a 
hearing.  When later questioned by the RO about the matter, 
this representative acknowledged that he had no indication in 
his own file that the veteran had appeared at any hearing 
other than the one conducted in August 1998.  Thus, we are 
satisfied that there was no hearing at which the veteran 
testified, prior to the one chaired by the undersigned.  

The procedural question which the Board raised in our 
February 1999 Remand arose because we observed that, in 
November 1989, the veteran submitted an application for 
benefits based on the extraction of a number of teeth during 
service, the plate for which, he stated, "has never been 
right."  This claim was apparently addressed in a June 1990 
rating action, in which service connection was denied for 
disabilities relating to teeth numbers 3, 18, 20, 21, 22, 23, 
24, 26, and 31.  The veteran was evidently advised of this 
decision in a letter addressed to him in November 1990.  In 
December 1990, the RO received a letter from the veteran, at 
the top of which he wrote, "Notice of Disagreement", and in 
which he stated that he felt "the decision reached in my 
case . . . to do with my teeth is not just."  He went on to 
explain the circumstance in service when his teeth were 
pulled, and his belief that his current dental problems arose 
from those extractions.  This letter was apparently not 
construed as a notice of disagreement with the June 1990 
decision, but, in April 1991, another rating action was 
prepared.  In that decision, service connection was denied 
for a broken jaw with resulting tooth loss.  The veteran was 
informed of the decision later that month and, in October 
1991, he submitted another statement to the RO.  In this 
statement, he again attributed his current dental problems to 
the dental treatment he had in service.  Later that month, 
the RO wrote to the veteran and advised that he had 
previously been informed, in April 1991, that service 
connection for a broken jaw with resulting tooth loss was 
denied, and that he had one year to appeal that decision.  

Thereafter, no further action was taken by either the veteran 
or the RO with respect to any dental claim until October 
1996, when he again wrote to the RO.  In this letter, he 
requested that his claim for periodontal problems "due to 
extraction of lower teeth while in service" be reopened.  In 
April 1997, the RO denied compensation for a dental 
condition, and subsequently certified, as on appeal, a claim 
for "Dental Care." 



Since it appeared that the claim the veteran intended to make 
in his October 1996 letter was the same one he has been 
making since 1989, and that this question had been decided on 
two previous occasions, the Board requested that the RO 
clarify the rating action it considered to have been appealed 
by the veteran in this case.  This clarification was 
necessary because the answer to the question would determine 
the legal analysis to be applied to the claim.  If the matter 
was previously finally decided, it would be necessary for the 
veteran to submit new and material evidence to reopen the 
claim before it could be adjudicated on the merits.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Without explaining the distinction between the various 
benefits denied by the June 1990 rating action, the April 
1991 rating action, and the April 1997 rating action, and 
without addressing the import of the veteran's December 1990 
and October 1991 statements, the RO nevertheless expressed 
its opinion that it is the April 1997 rating action that is 
the subject of this appeal.  Since that decision appears to 
have been an adjudication on the merits, rather than one 
which addressed whether new and material evidence had been 
submitted to reopen a previously denied claim, and because 
this direct merits adjudication eliminated a procedural 
hurdle the veteran would otherwise have had to overcome 
(i.e., the burden to first submit new and material evidence), 
the Board will likewise consider the veteran's claim and 
appeal directly on its merits.  


FINDINGS OF FACT

1.  The veteran had a number of teeth extracted during 
service, for which he was provided dentures.  

2.  The veteran currently has replaceable missing teeth.  



CONCLUSIONS OF LAW

1.  There is no legal basis for granting service connection 
for replaceable missing teeth for compensation purposes.  38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. §§ 3.381, 4.150, 
Diagnostic Code 9913 (1998).  

2.  The criteria required to establish eligibility for 
outpatient dental treatment have not been met.  38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. §§ 3.381, 4.150, 17.161, 
Diagnostic Code 9913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, shortly before his discharge from 
service, he was advised that it was necessary to extract 
several of his teeth in order to treat the consequences of a 
pre-service jaw fracture.  These extractions were 
subsequently accomplished, and the veteran asserts that the 
replacement plate he was provided was never satisfactory.  In 
view of that, he seeks to have VA provide current dental 
treatment, the need for which, he believes, can be traced to 
that initial in-service treatment.  

A review of the veteran's service medical records reflects 
that, when he was examined in connection with his entrance 
into service, several of his teeth were missing, a number had 
been restored, and the presence of malocclusion was noted.  
During the course of the veteran's service, he apparently 
received routine dental care, in addition to having a number 
of teeth extracted.  In particular, it is observed that one 
tooth was extracted in December 1966, three more were 
extracted in January 1967, and another in December 1967.  
Examination conducted in connection with the veteran's 
discharge from service reflects that eight of the veteran's 
lower teeth had been replaced by dentures.  

Post-service evidence includes a statement provided by a 
private dentist, Mark Cramer, DMD, dated in March 1990.  In 
that statement, Dr. Cramer wrote that he had provided regular 
dental treatment to the veteran between 1968 and 1979, and 
that this included providing the veteran a lower partial 
denture in 1974.  

Another statement was provided by John R. Shepherd, DDS.  
This statement, also dated in March 1990, revealed that Dr. 
Shepherd had been the veteran's dentist since 1979, and that 
one of the veteran's complaints had been that his 
temporomandibular joint would often lock on the right side.  
Dr. Shepherd concluded that "a new prosthesis needs to be 
construc[t]ed to satisfy the occlusion of the teeth in order 
to prevent dearrangement of the Temporomandibular joint."  

Also in March 1990, the veteran underwent a dental 
examination which was conducted for VA purposes.  The report 
from this examination revealed that the veteran had a "Class 
II overbite" with clicking of the temporomandibular joint 
and a slight deviation of the mandible to the left on 
opening.  There was also poor masticatory function due to the 
loss of mandibular teeth.  In this regard, it was noted that 
the veteran had a loss of 10 mandibular teeth, as well as 2 
maxillary teeth.  There was no prosthesis and no speech 
abnormalities, and, while there was no observable evidence to 
support the veteran's complaints of locking, it was noted 
that could be possible.    

More recently, the veteran submitted additional statements 
from Dr. Shepherd.  These, dated in 1996 and 1997, were to 
the effect that the veteran developed an instability of the 
jaw system as a result of his missing lower teeth, and that 
this, in turn, affected the temporomandibular joints, causing 
occasional joint locking.  Dr. Shepherd opined that "[a] 
replacement prosthesis for the lower missing teeth is 
indicated to stabilize the jaw system and prevent further 
disarrangement of the joints."    

Under applicable criteria, replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381 (previously set out at 38 C.F.R. § 4.149, 
prior to
June 8, 1999; 64 Fed. Reg. 30,393 (1999)).  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9913, regarding the evaluation of 
loss of teeth, and the provision that, where the loss of 
masticatory surface can be restored by suitable prosthesis, a 
noncompensable evaluation is assigned.  See also Simington v. 
West, 11 Vet.App. 41, 44 (1998), noting that the rating 
schedule distinguishes between "replaceable missing teeth" 
or periodontal disease and teeth lost as a result of "loss 
of substance of body of maxilla or mandible." 

Regarding entitlement to VA outpatient dental treatment, the 
provisions of 38 C.F.R. § 17.161 set forth various categories 
of eligibility.  These include the following: 

Class I.  Those having a service-connected 
compensable dental disability or condition.  

Class II.  Those having a service-connected 
noncompensable dental condition or disability as 
shown to have been in existence at the time of 
discharge or release from active service, may be 
authorized treatment as reasonably necessary for 
the one-time correction of the service-connected 
noncompensable condition, if they were discharged 
from service under conditions other than 
dishonorable, application for treatment is made 
within one year after such discharge, and VA dental 
examination is completed within 14 months after 
discharge, unless delayed through no fault of the 
veteran.  

Class II (a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma. 

Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days.  These 
individuals may be authorized any treatment as 
reasonably necessary for the correction of such 
service-connected dental condition.  

Class II (c).  Those who were prisoners of war for 
90 days or more.  These individuals may be 
authorized any needed dental treatment. 

Class III.  Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition.  

Class IV.  Those whose service-connected 
disabilities are rated at 100 percent by schedular 
evaluation, or those who are entitled to the 100 
percent rate by reason of individual 
unemployability.   

(There are also Class II (R), Class V, and Class VI 
categories, but these are not pertinent to the 
circumstances of this veteran.)

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In this case, the record shows that a number of the veteran's 
teeth were extracted during service, and he asserts that he 
should be service connected for them because the extractions 
occurred in service, and he now needs new dentures.  As set 
forth above, however, this condition, replaceable missing 
teeth, may not be awarded compensation benefits, but may only 
be considered service connected for purposes of establishing 
eligibility for outpatient treatment purposes.  Thus, as to 
any claim that the veteran should be awarded compensation for 
his replaceable missing teeth, there is no basis in the law 
and regulations for providing that benefit.  In the absence 
of entitlement under the law to compensation for the 
veteran's dental condition, and since the facts of the case 
are not in dispute, the application of the law to the facts 
is dispositive.  Thus, there being no entitlement under the 
law to compensation for the veteran's replaceable missing 
teeth, the appeal in that regard must be terminated.  See 
Sabonis v. Brown, 6 Vet.App. 426, 429-430 (1994).

As to eligibility for outpatient dental treatment, the record 
fails to show that the veteran meets any of the criteria set 
out under the classifications set out in section 17.161, 
above.  Indeed, the veteran has not alleged that he meets any 
of these criteria, nor does the record suggest it.  
Certainly, service connection for the veteran's replaceable 
missing teeth, for which compensation may not be paid, would 
not lead to treatment eligibility.  Under these 
circumstances, there is an absence of competent evidence 
supporting the claim for service connection for the veteran's 
dental condition for treatment purposes.  As such, the claim 
is considered implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 
Vet.App. 352 (1995), aff'd 87 F. 3d 1304 (Fed.Cir. 1996).


ORDER

There being no entitlement under the law to compensation for 
replaceable missing teeth, the veteran's claim for service 
connection for his dental condition for that purpose is 
denied.  

Service connection for a dental condition for the purpose of 
establishing eligibility for outpatient dental treatment is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

